 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
 
AMENDED AND RESTATED OPTION AGREEMENT
 
This AMENDED AND RESTATED OPTION AGREEMENT (this “Agreement”), dated as of
October 23, 2008, among PLATINUM UNDERWRITERS HOLDINGS, LTD., a company
organized under the laws of the Islands of Bermuda (the “Company”),
RENAISSANCERE HOLDINGS LTD., a company organized under the laws of the Islands
of Bermuda (“RenRe”), and RENAISSANCE OTHER INVESTMENTS HOLDINGS II LTD., a
company organized under the laws of the Islands of Bermuda and a wholly owned
subsidiary of RenRe (“Holdings”), amends and restates the AMENDED AND RESTATED
OPTION AGREEMENT, dated November 18, 2004, between the Company and RenRe (the
“2004 Agreement”).
 
RECITALS:
 
WHEREAS, pursuant to Section 6(a) of the 2004 Agreement, RenRe desires to assign
the Option (as defined below), and certain of its rights and obligations under
the 2004 Agreement, to Holdings; and
 
WHEREAS, Section 6(a) of the 2004 Agreement provides that in connection with
such assignment Holdings shall enter into an option agreement with the Company
that is substantially identical to the 2004 Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree that the 2004 Agreement shall be amended and restated in its
entirety as follows:
 
THE OPTION (AS DEFINED BELOW) HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933.  NEITHER THE OPTION, NOR ANY INTEREST THEREIN, NOR ANY COMMON
SHARES, PAR VALUE U.S. $0.01 PER SHARE, OF THE COMPANY (“COMMON SHARES”)
DELIVERABLE UPON EXERCISE THEREOF MAY BE ASSIGNED OR OTHERWISE TRANSFERRED,
DISPOSED OF OR ENCUMBERED EXCEPT FOLLOWING RECEIPT BY THE COMPANY OF EVIDENCE
SATISFACTORY TO IT, WHICH MAY INCLUDE AN OPINION OF UNITED STATES COUNSEL, THAT
SUCH TRANSFER DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR STATE
SECURITIES LAWS AND UPON OBTAINMENT OF ANY REQUIRED GOVERNMENT APPROVALS AND
EXCEPT TO THE EXTENT PERMITTED HEREIN.  TRANSFER OF THE OPTION OR ANY INTEREST
THEREIN, OR ANY COMMON SHARES DELIVERABLE UPON EXERCISE THEREOF, MAY BE
DISAPPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY IF, IN ITS REASONABLE
JUDGMENT, IT HAS REASON TO BELIEVE THAT SUCH TRANSFER MAY EXPOSE THE COMPANY,
ANY SUBSIDIARY THEREOF, ANY SHAREHOLDER OR ANY PERSON CEDING INSURANCE TO THE
COMPANY OR ANY SUCH SUBSIDIARY TO ADVERSE TAX OR REGULATORY TREATMENT IN ANY
JURISDICTION.  COMMON SHARES OBTAINED UPON EXERCISE OF THE OPTION ARE SUBJECT TO
SUBSTANTIAL RESTRICTIONS ON TRANSFER AS SET FORTH IN SECTION 6 OF THIS
AGREEMENT.
 
- 1 -

--------------------------------------------------------------------------------


   
1.             (a) The Company grants Holdings an option (the “Option”) to
purchase up to 2,500,000 Common Shares (the “Option Shares”) in accordance with
the terms and conditions of this Agreement.
 
(b) The Option is exercisable, in whole or in part at any time prior to
November 1, 2012 (the “Exercise Period”), at an exercise price per Common Share
(the “Exercise Price”) equal to $27.00 less the then par value of such Common
Share, as such Exercise Price is adjusted from time to time pursuant hereto,
which Exercise Price shall be paid by reducing the number of Common Shares
obtainable upon exercise of the Option as provided in Section 1(d) hereof.  As
additional consideration, in connection with any exercise of the Option,
Holdings must pay the applicable Cash Consideration to the Company in accordance
with Section 2 below.
 
(c) The Option may be exercised on any day during the Exercise Period, other
than a Saturday, Sunday or other day on which banking institutions in New York
City or Bermuda are authorized or obligated by law or executive order to close
(a “Business Day”).  The Option may be exercised as provided herein until
12:01 A.M., New York City time, on the first day after the expiration of the
Exercise Period.
 
(d) Upon any exercise of the Option, the Exercise Price shall be paid by
reducing the number of Option Shares obtainable upon such exercise so as to
yield a number of Option Shares issuable upon such exercise equal to the product
of (x) the number of Option Shares issuable as of the Notice Date (if payment of
the Exercise Price were being made in cash) and (y) the Exchange Ratio.  For
purposes hereof, (i) “Exchange Ratio” means a fraction, the numerator of which
is the excess of the Market Price per Common Share over the Exercise Price per
share as of the Notice Date and the denominator of which is the Market Price per
Common Share; (ii) “Market Price” means the average of the daily Closing Price
per Common Share for each of the five consecutive Trading Days ending on the
Notice Date (the “Pre-Notice Average”) plus the average of the daily Closing
Price per Common Share for each of the five consecutive Trading Days immediately
following the Notice Date (the “Post-Notice Average”) divided by two; provided,
however, that the Post-Notice Average shall not exceed the Pre-Notice Average
multiplied by 1.025 nor be less than the Pre-Notice Average multiplied by 0.975;
(iii) “Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday,
other than any day on which the Common Shares are not traded on the applicable
securities exchange or on the applicable securities market; (iv) “Closing Price”
means the reported last sale price regular way or, in case no such reported sale
takes place on such day, the average of the reported closing bid and asked
prices regular way, in either case on the New York Stock Exchange or, if the
Common Shares are not listed or admitted to trading on such Exchange, on the
principal national securities exchange on which the Common Shares are listed or
admitted to trading or, if the Common Shares are not listed or admitted to
trading on any national securities exchange, the average of the closing bid and
asked prices in the over-the-counter market as furnished by any New York Stock
Exchange member firm reasonably selected from time to time by the Board of
Directors of the Company for that purpose; and (v) “Notice Date” means the date
upon which the Company receives written notice (which shall be signed on behalf
of Holdings and delivered or sent to the Company in accordance with Section 9
hereof) from Holdings of Holdings’ exercise of the Option, provided that the
Company shall receive such notice no later than 11:59 p.m. Bermuda time on such
date.
 
(e) No fractional Common Share shall be issued upon any exercise of the
Option.  In lieu of a fractional Common Share, Holdings shall be entitled to
receive cash for the value of the fractional Common Share, which cash payment
shall be equal to the product of (i) the fraction represented by the fractional
Common Share that would have been issued absent this Section 1(e) and (ii) the
Market Price.
 
(f) In connection with any exercise of the Option, the Market Price, the
Exercise Price, and the number of Option Shares to be issued (after giving
effect to the payment of the Exercise Price as provided in Section 1(d) hereof)
will be determined by the Company within three Business Days after the last
Trading Day included in the Post-Notice Average (the “Determination Date”).
 
(g) Notwithstanding anything to the contrary in this Agreement, RenRe’s
beneficial ownership interest in the Common Shares may not at any time and under
any circumstances exceed 19.9% of the then outstanding Common Shares or such
higher limit as the Company may approve in writing.  It is agreed and understood
that, prior to any exercise of the Option, RenRe shall, if necessary, dispose
(or cause Holdings or any other subsidiary of RenRe to dispose, as applicable)
of such number of Common Shares so that, immediately after any exercise of the
Option, except with the prior written approval of the Company, RenRe will not
beneficially own more than 19.9% of the then outstanding Common Shares.
 
- 2 -

--------------------------------------------------------------------------------


 
(h) The Option Shares upon issue will rank equally in all respects with the
other Common Shares of the Company, but in no case will any Option Shares carry
any option or other right to subscribe for further additional shares.
 
(i) Neither RenRe nor Holdings is, solely by virtue hereof, entitled to any
rights of a shareholder in the Company either at law or in equity.
 
(j) Upon any merger, amalgamation, consolidation, scheme of arrangement or
similar transaction involving the Company and any third party that is not a
subsidiary of the Company, or any sale of all or substantially all the assets of
the Company to any third party that is not a subsidiary of the Company (each, a
“Transaction”) in which all holders of Common Shares become entitled to receive,
in respect of such shares, any capital stock, rights to acquire capital stock or
other securities of the Company or of any other person, any cash or any other
property, or any combination of the foregoing (collectively, “Transaction
Consideration”), the Option shall entitle Holdings, upon exercise thereof and
payment by Holdings of the Cash Consideration, to receive all Transaction
Consideration that Holdings would have been entitled to if it had exercised the
Option in full immediately prior to the Transaction (without regard to the
limitations in Section 1(g) hereof).  In determining the kind and amount of
Transaction Consideration that Holdings would be entitled to receive in respect
of any Transaction pursuant to this Section 1(j), Holdings shall be entitled to
exercise any rights of election as to the kinds and amounts of consideration
receivable in such Transaction that are provided to holders of Common Shares in
such Transaction.  Any adjustment in respect of a Transaction pursuant to this
Section 1(j) shall become effective immediately after the effective time of such
Transaction, retroactive to any record date therefor.  The Company shall take
such action as is necessary to ensure that Holdings shall be entitled to receive
Transaction Consideration upon the terms and conditions provided in this Section
1(j).  Notwithstanding the foregoing, if an adjustment is made pursuant to this
Section 1(j) in respect of a Transaction that involves a Change of Control (as
defined below), Holdings shall be entitled to exercise the Option pursuant to
this Section 1(j) without regard to Section 1(g) hereof.  A Transaction is
deemed to have involved a “Change of Control” if the beneficial owners of the
outstanding Common Shares immediately prior to the effective time of such
Transaction are not the beneficial owners of a majority of the total voting
power of the surviving or acquiring entity in the Transaction, as the case may
be, immediately after such effective time.
 
2.             (a) To exercise the Option in accordance with Section 1 hereof,
Holdings shall provide written notice to the Company of its intention to
exercise all or a portion of the Option.  Such notice must indicate the number
of the Option Shares Holdings intends to purchase upon exercise of the Option
(prior to giving effect to the payment of the Exercise Price pursuant to
Section 1(d) hereof).
 
(b) On the Determination Date, the Company shall deliver written notice to
Holdings of the number of Option Shares to which Holdings is entitled as a
result of the exercise of the Option.  Upon payment by Holdings to the Company
of the Cash Consideration (which may be made by check, cash or wire transfer),
the Company shall promptly (but in no event later than the third Business Day
after receipt of such payment from Holdings) deliver to Holdings the Option
Shares, and shall pay to Holdings the cash in lieu of any fractional Common
Share, which may be paid by check, cash or wire transfer.  The “Cash
Consideration” means an amount equal to the product of (i) the number of Option
Shares to which Holdings is entitled as a result of the exercise of the Option
(after giving effect to the payment of the Exercise Price pursuant to
Section 1(d) hereof) and (ii) the then per share par value of a Common
Share.  Any increase in the par value of the Common Shares from $0.01 per Common
Share which would have the effect of increasing the Cash Consideration, other
than in the case of any of the actions described in Sections 3(a)(B) and 3(a)(C)
hereof which includes a proportionate adjustment in the par value, shall be
subject to the prior written consent of Holdings.
 
(c) Notwithstanding anything to the contrary in this Agreement, the Option may
not be exercised under this Agreement unless the required regulatory approvals
set forth in Section 5 shall have been obtained.
 
3.             (a) In case the Company:
 
(A) declares or pays a dividend or makes any other distribution with respect to
its capital stock in Common Shares such that the number of Common Shares
outstanding is increased,
 
(B) subdivides or splits-up its outstanding Common Shares, such that the number
of Common Shares outstanding is increased,
 
(C) combines its outstanding Common Shares into a smaller number of Common
Shares or
 
(D) effects any reclassification of the Common Shares other than a change in par
value (including any such reclassification in connection with an amalgamation or
merger in which the Company is the surviving entity or a reincorporation of the
Company),
 
the number of Option Shares issuable upon exercise of the Option shall be
proportionately adjusted so that Holdings will be entitled to receive the kind
and number of Common Shares or other securities of the Company which it would
have been entitled to receive after the happening of any of the events described
above if the Option had been exercised immediately prior to the happening of
such event or any record date with respect thereto.  An adjustment made pursuant
to this Section 3(a) shall become effective immediately after the effective date
of such event retroactive to the record date, if any, for such event.
 
- 3 -

--------------------------------------------------------------------------------


 
(b) In case the Company issues rights, options or warrants to all holders of its
outstanding Common Shares entitling them to subscribe for or purchase Common
Shares at a price per Common Share which is lower at the record date mentioned
below than the then Current Market Value (as defined in Section 3(d)), the
number of Option Shares that Holdings may purchase thereafter upon the exercise
of the Option (prior to giving effect to the payment of the Exercise Price
pursuant to Section 1(d) hereof) will be determined by multiplying the number of
Option Shares theretofore purchasable upon exercise of the Option by a fraction,
of which the numerator is the sum of (A) the number of Common Shares outstanding
on the record date for determining shareholders entitled to receive such rights,
options or warrants plus (B) the number of additional Common Shares offered for
subscription or purchase, and of which the denominator shall be the sum of (A)
the number of Common Shares outstanding on the record date for determining
shareholders entitled to receive such rights, options or warrants plus (B) the
number of shares which the aggregate offering price of the total number of
Common Shares so offered would purchase at the Current Market Value (as defined
below in Section 3(d)) per Common Share at such record date.  Such adjustment
shall be made whenever such rights, options or warrants are issued, and shall
become effective immediately after the record date for the determination of
shareholders entitled to receive such rights, options or warrants.
 
(c) In the event the Company distributes to all holders of its Common Shares any
of the capital stock of any of its subsidiaries (each, a “Subsidiary”), the
Option will upon such distribution be deemed to be an option to acquire the kind
and number of shares of the capital stock of the Subsidiary which Holdings would
have been entitled to receive after such distribution had the Option been
exercised immediately prior to such distribution or any record date with respect
thereto.  The roll-over of the Option into an option to acquire shares of
capital stock of the applicable Subsidiary pursuant to this Section 3(c) will
become effective immediately after the effective date of the distribution of
shares of the capital stock of the applicable Subsidiary to shareholders of the
Company described above.
 
(d) For the purpose of any computation under Section 3(b), the “Current Market
Value” of such Common Shares on a specified date is deemed to be the average
daily Closing Price per Common Share for each of the ten consecutive Trading
Days ending on the day before the applicable record date.
 
(e) In the event the Company shall, in any calendar year, by dividend or
otherwise, distribute to all or substantially all holders of its Common Shares
(the “Current Distribution”) (i) any dividend or other distribution of cash,
evidences of indebtedness, or any other assets or properties (other than as
described in Sections 3(a) through 3(c) above) or (ii) any options, warrants or
other rights to subscribe for or purchase any of the foregoing, with a fair
value (as determined in good faith by the Company’s Board of Directors) per
Common Share that, when combined with the aggregate amount per Common Share paid
in respect of all other such distributions to all or substantially all holders
of its Common Shares within such calendar year, exceeds (1) for calendar year
2003, the Initial Dividend (as defined below) or (2) for any subsequent calendar
year, an amount equal to the Initial Dividend increased at a rate of 10% per
annum from January 1, 2003, compounded annually on December 31 of each year
commencing in 2003 (such excess of the Current Distribution being herein
referred to as the “Excess Distribution Amount”), the per share Exercise Price
in effect immediately prior to the close of business on the date fixed for such
payment shall be reduced by the Excess Distribution Amount, such reduction to
become effective immediately prior to the opening of business on the day
following the date fixed for such payment.  The “Initial Dividend” means the
distributions described in items (i) and (ii) above per Common Share paid by the
Company to all or substantially all holders of its Common Shares during the 2003
calendar year as determined by the Company’s Board of Directors, up to a maximum
of $0.44 per Common Share.
 
(f) Whenever the number of Common Shares purchasable by Holdings upon the
exercise of the Option is adjusted, as herein provided, the Exercise Price shall
be adjusted by multiplying the Exercise Price immediately prior to such
adjustment by a fraction, of which the numerator shall be the number of Option
Shares purchasable upon the exercise of the Option immediately prior to such
adjustment, and of which the denominator shall be the number of Option Shares
purchasable immediately thereafter (in each case, prior to giving effect to the
payment of the Exercise Price pursuant to Section 1(d) hereof).
 
(g) No adjustment in the number of Option Shares issuable upon the exercise of
the Option need be made under Section 3(b) and (c) if the Company issues or
distributes, pursuant to this Agreement, to Holdings the shares, rights,
options, warrants, securities or assets referred to in those Sections which
Holdings would have been entitled to receive had the Option been exercised prior
to the happening of such event or the record date with respect thereto.  Other
than for adjustments in the Cash Consideration (which are subject to Section
2(b) hereof), no adjustment need be made for a change in the par value of the
Option Shares.
 
- 4 -

--------------------------------------------------------------------------------


 
(h) For the purpose of this Section 3, the term “Common Shares” shall mean (i)
the class of stock consisting of the Common Shares of the Company, or (ii) any
other class of stock resulting from successive changes or reclassification of
such shares other than consisting solely of changes in par value.  In the event
that at any time, as a result of an adjustment made pursuant to Section 3(a)
above, Holdings will become entitled to receive any securities of the Company
other than Common Shares, thereafter the number of such other securities so
receivable upon exercise of the Option and the Exercise Price of such securities
will be subject to adjustment from time to time in a manner and on terms as
nearly equivalent as practicable to the provisions with respect to the Option
Shares contained in Sections 3(a) through 3(f), inclusive, above; provided,
however, that the Exercise Price will at no time be less than the aggregate par
value of the Common Shares or other securities of the Company obtainable upon
exercise of the Option.
 
(i) In the case of Section 3(b), upon the expiration of any rights, options or
warrants or if any thereof shall not have been exercised, the Exercise Price and
the number of Common Shares purchasable upon the exercise of the Option shall,
upon such expiration, be readjusted and shall thereafter be such as they would
have been had they been originally adjusted (or had the original adjustment not
been required, as the case may be) as if (A) the only Common Shares so issued
were the Common Shares, if any, actually issued or sold upon the exercise of
such rights, options or warrants and (B) such Common Shares, if any, were issued
or sold for the consideration actually received by the Company upon such
exercise plus the aggregate consideration, if any, actually received by the
Company for the issuance, sale or grant of all such rights, options or warrants
whether or not exercised; provided, further, that no such readjustment may have
the effect of increasing the Exercise Price or decreasing the number of Common
Shares purchasable upon the exercise of the Option by an amount in excess of the
amount of the adjustment initially made in respect of the issuance, sale or
grant or such rights, options or warrants.
 
(j) In the case of Section 3(b), on any change in the number of Common Shares
deliverable upon exercise of any such rights, options or warrants, other than a
change resulting from the antidilution provisions hereof, the number of Option
Shares thereafter purchasable shall forthwith be readjusted to such number as
would have been obtained had the adjustment made upon the issuance of such
rights, options or warrants not converted prior to such change (or rights,
options or warrants related to such securities not converted prior to such
change) been made upon the basis of such change.
 
(k) The Company may at its option, at any time during the term of the Option,
reduce the then current Exercise Price to any amount and for any period of time
deemed appropriate by the Board of Directors of the Company, including such
reductions in the Exercise Price as the Company considers to be advisable in
order that any event treated for Federal income tax purposes as a dividend of
stock or stock rights shall not be taxable to the recipients.
 
4. The Company undertakes to use commercially reasonable efforts to increase (if
necessary) its authorized share capital to a level sufficient to satisfy any
exercise of the Option.
 
5.              (a) For so long as the Option is exercisable hereunder, each
party hereto shall (i) use its commercially reasonable efforts to obtain all
authorizations, consents, orders and approvals of all governmental authorities
and officials that may be or become necessary for the performance of its
obligations pursuant to this Agreement and (ii) cooperate reasonably with the
other party in promptly seeking to obtain all such authorizations, consents,
orders and approvals.  The parties hereto agree to cooperate reasonably,
complete and file any joint applications for any authorizations from any
governmental authorities reasonably necessary or desirable to effectuate the
transactions contemplated by this Agreement.  The parties hereto agree that they
will keep each other apprised of the status of matters relating to the exercise
of the Option, including reasonably promptly furnishing the other with copies of
notices or other communications received by the Company, Holdings or RenRe, from
all third parties and governmental authorities with respect to the Option.
 
- 5 -

--------------------------------------------------------------------------------


 
(b) For so long as the Option is exercisable, the Company, Holdings and RenRe
agree to reasonably promptly prepare and file, if necessary, any filing under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”) with the Federal Trade Commission (the “FTC”) and the Antitrust Division
of the Department of Justice (the “DOJ”) in order to enable Holdings to exercise
such Option pursuant to this Agreement.  Each party hereby covenants to
cooperate reasonably with the other such party to the extent reasonably
necessary to assist in making reasonable supplemental presentations to the FTC
or the DOJ, and, if requested by the FTC or the DOJ, to reasonably promptly
amend or furnish additional information thereunder.
 
(c) Any reasonable out-of-pocket costs and expenses arising in connection with
actions taken pursuant to this Section 5 shall be borne by RenRe or Holdings.
 
6.             (a) The Option and the Option Shares may not be assigned or
otherwise transferred, disposed of or encumbered by Holdings (or any subsequent
transferee) in whole or in part except as provided in this Section
6.  Notwithstanding anything to the contrary in this Agreement, Holdings may, at
any time, assign or otherwise transfer, dispose or encumber the Option or the
Option Shares in whole or in part to RenRe or any direct or indirect wholly
owned subsidiary of RenRe, provided that such transferee and RenRe shall enter
into an option agreement (or an amendment of this Agreement) with the Company
that is substantially identical to this Agreement.
 
(b) In the event of a merger of Holdings into another person, or a sale,
transfer or lease to another person of all or substantially all the assets of
Holdings, the Option or the Option Shares may be transferred as part of such
transaction to the other party to such transaction.
 
(c) Holdings may transfer the Option or the Option Shares, in whole or in part,
in one or more private transaction(s) to up to three institutional accredited
investors; provided, however, that any proposed transfer is conditioned upon:
 
(i) receipt by the Company of evidence satisfactory to it, which may include an
opinion of United States counsel, that such transfer would not require
registration under the Securities Act or state securities laws and upon the
obtainment of any required government approvals (which approvals the Company
agrees to use commercially reasonable efforts to assist in obtaining); and
 
(ii) the proposed transferee executing and delivering instruments reasonably
acceptable to the Company acknowledging:
 
(A) that the transferee may not offer, sell, assign, pledge or otherwise
transfer the Option or any Option Shares except pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), covering such Option Shares or pursuant to an available
exemption from the registration requirements of the Securities Act and in
compliance with all applicable state securities laws;
 
(B) that the Company is entitled to decline to register any transfer of Option
Shares, and any transfer of Option and Option Shares shall be void, unless (i)
such transfer is made pursuant to and in accordance with Rule 144 (provided that
the Company (or its designated agent for such purpose) may request a certificate
satisfactory to it of compliance by the transferor with the requirements of Rule
144), (ii) such transfer is made pursuant to another available exemption from
the registration requirements of the Securities Act (provided that, if not
already a party hereto, the intended transferee agrees to abide by the
provisions of this Section 6(c)(ii), and provided, further, that, if the Company
requests, the transferor first provides the Company (or such agent) with
evidence satisfactory to it, which may include an opinion of U.S. counsel
satisfactory to the Company, to the effect that such transfer is made pursuant
to another available exemption from the registration requirements of the
Securities Act), (iii) such transfer is made pursuant to an effective
registration statement under the Securities Act covering the Option Shares being
transferred, including a registration statement filed pursuant to the Transfer
Restrictions, Registrations Rights and Standstill Agreement dated November 1,
2002, as amended by Amendment No. 1 dated December 5, 2005, between the Company
and RenRe (as so amended, the “Transfer Restrictions, Registration Rights and
Standstill Agreement”), and in all cases pursuant to this clause (B) such
transfer is in compliance with all applicable state securities laws (the Company
being entitled to waive or modify the foregoing transfer requirements, generally
or in any particular case, to the extent that it determines, on advice of U.S.
counsel, that compliance with such requirements is not necessary to ensure
compliance with the Securities Act or any applicable state securities laws, or
such modification is necessary to ensure compliance with the Securities Act or
any applicable state securities laws, as the case may be) and (iv) such
transferee agrees to be bound by the provisions of this Agreement;
 
- 6 -

--------------------------------------------------------------------------------


 
(C) that, except as provided below, no Option Share shall be held in book-entry
form, and each certificate representing a Option Share shall be evidenced by a
certificate bearing a restrictive legend (the “Legend”) substantially in the
form set forth below:
 
THE COMMON SHARES EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE U.S. SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.  SUCH SHARES MAY NOT BE HELD
IN BOOK-ENTRY FORM.  SUCH SHARES ARE SUBJECT TO RESTRICTIONS IN THE BYE-LAWS OF
PLATINUM UNDERWRITERS HOLDINGS, LTD., INCLUDING RESTRICTIONS ON TRANSFER AND
VOTING.
 
(D) that the transferee shall become a party to the Transfer Restrictions,
Registration Rights and Standstill Agreement, with the attendant rights and
obligations thereunder; provided, further, that any proposed transfer may be
disapproved by the Board of Directors of the Company if, in their reasonable
judgment, they have reason to believe that such transfer may expose the Company,
any subsidiary thereof, any shareholder or any person ceding insurance to the
Company or any such subsidiary to adverse tax or regulatory treatment in any
jurisdiction.  In connection with or following any transfer of Option Shares in
accordance with clause (i) or (iii) of Section 6(c)(ii)(B) (except in the case
of a transfer of Option Shares to an “affiliate” of the Company, as such term is
defined in the Securities Act, in accordance with clause (i) of Section
6(c)(ii)(B)), and upon the surrender of any certificate or certificates
representing such Option Shares to the Company (or such agent), the Company
shall cause to be issued in exchange therefor a new certificate or certificates
that represent the same Common Shares and do not bear the Legend (or shall
permit such shares to be held in book-entry form).  The Company shall use
commercially reasonable efforts to cause each Option Share transferred as
contemplated by clause (i) or (iii) of Section 6(c)(ii)(B) to be duly listed on
each securities exchange, and to be accepted for quotation in each interdealer
quotation system, on or in which any Common Shares are listed or quoted at the
time of such transfer (provided that the approval for such listing or quotation
has been obtained by the Company), in each case so that the Option Share so
transferred will be freely transferable on each such exchange and in each such
system to the same extent as the Common Shares then listed thereon or quoted
therein; and
 
(E) that such transferee shall not become a “10% Shareholder” (as defined below
in this Section 6(c)) immediately after such transfer (assuming for purposes of
this determination that the Option Shares were actually owned by the
transferee); and
 
(iii) such transfer not resulting, directly or indirectly, in a transfer to any
Specified Person (as defined below) of more than 9.9% of the Common Shares
outstanding at the time of such transfer, or the right to acquire pursuant to
the Option more than 9.9% of the Common Shares outstanding at the time of such
transfer, except in the following circumstances: (A) in connection with any
tender offer or exchange offer made to all holders of outstanding Common Shares;
(B) to any Wholly Owned Subsidiary (as defined in the Transfer Restrictions,
Registration Rights and Standstill Agreement) of RenRe provided that such Wholly
Owned Subsidiary agrees in writing with the Company to the same transfer
restrictions as are contained in this Section 6(c); or (C) a transfer by
operation of law upon consummation of a merger or consolidation of RenRe into
another Person (as defined in the Investment Agreement dated as of September 20,
2002,  as amended by First Amendment dated November 1, 2002, among the Company,
The Travelers Companies, Inc. (formerly known as The St. Paul Companies, Inc.)
and RenRe (as so amended, the “Investment Agreement”)).  For purposes of this
Section 6(c)(iii), “Specified Person” means any Person that generates 50% or
more of its gross revenue in its most recent fiscal year for which financial
statements are available by writing property or casualty insurance or
reinsurance.
 
As used herein, “10% Shareholder” means a person who owns, in aggregate, (i)
directly, (ii) with respect to persons who are United States persons, by
application of the attribution and constructive ownership rules of Sections
958(a) and 958(b) of the Code or (iii) beneficially, directly or indirectly,
within the meaning of Section 13(d)(3) of the United States Securities Exchange
Act of 1934, issued shares of the Company carrying 10% or more of the total
combined voting rights attaching to all issued shares.
 
(d) In connection with any proposed transfer of all or a portion of the Option
pursuant to Section 6(c), the Company shall prepare an option agreement (or, in
the case of a partial transfer, option agreements) substantially identical to
this Agreement with the transferee (and transferor, in the case of partial
transfer) upon surrender to the Company of the existing option agreement prior
to the consummation of the transfer. Upon the execution of such option agreement
by the transferee and the Company and the consummation of the transfer, the
transferee shall have such rights and obligations with respect to the number of
Option Shares covered by the portion of the Option transferred to such
transferee as the rights and obligations of Holdings to such portion hereunder.
 
(e) Any transferee of all or part of the Option pursuant to Section 6(c) hereof
(or any subsequent transferee who holds any portion of the Option as a result of
a transfer pursuant to this Section 6(e)) may transfer, in whole but not in
part, the Option to a subsequent transferee; provided that any such transfer
shall be subject to the terms and conditions set forth in Sections 6(c) and 6(d)
hereof.
 
7. The issuance of share certificates upon the exercise of the Option shall be
without charge to Holdings.  The Company shall pay, and indemnify Holdings from
and against, any issuance, stamp, documentary or other taxes (other than
transfer taxes and income taxes), or charges imposed by any governmental body,
agency or official by reason of the exercise of the Option or the resulting
issuance of Option Shares.
 
- 7 -

--------------------------------------------------------------------------------


 
8. This Agreement may not be amended except in a written instrument signed by
the Company, Holdings and RenRe.
 
9. All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given by facsimile and by e-mail transmission
addressed as follows (or to such other address as a party may designate by
written notice to the others) and shall be deemed given on the date on which
such notice is received:
 
If to Holdings or RenRe:
 
RenaissanceRe Holdings Ltd.
Renaissance House
8-12 East Broadway
Pembroke HM 19 Bermuda
Attention:  Stephen H. Weistein
                    General Counsel               
Facsimile: (441) 296-5037
E-mail: shw@renre.com
 
with a copy to:
 
Robert B. Stebbins
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019              
Facsimile: (212) 728-8111
E-mail: rstebbins@willkie.com
 
If to the Company:
 
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08
Bermuda
Attention:  Michael E. Lombardozzi
                    Executive Vice President, General Counsel and Chief
Administrative Officer              
Facsimile: (441) 292-4720
E-mail: mlombardozzi@platinumre.com
 
with a copy to:
 
Linda E. Ransom
Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Facsimile: (212) 259-6333
E-mail: lransom@dl.com

- 8 -

--------------------------------------------------------------------------------


 
10. This Agreement, the Transfer Restrictions, Registration Rights and
Standstill Agreement (which, for the avoidance of doubt, shall apply to any
Common Share issued under this Agreement in the same manner as to any Common
Shares that were issuable under the 2004 Agreement) and the Investment Agreement
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral and written, between the parties hereto with respect to the subject matter
hereof.
 
11. This Agreement shall inure to the benefit of and be binding upon the parties
hereto, and their respective successors and permitted assigns.  Nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto, and their respective successors and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
 
12. This Agreement may not be assigned by any party hereto, except to a party to
whom Holdings transfers the Option or Option Shares in accordance with Section 6
of this Agreement, and then only in accordance with that section.
 
13. The headings contained in this Agreement are for convenience only and do not
affect the meaning or interpretation of this Agreement.
 
14.           (a) This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York (without regard to principles
of conflict of laws).
 
(b) The parties hereto shall promptly submit any dispute, claim, or controversy
arising out of or relating to this Agreement, including effect, validity,
breach, interpretation, performance, or enforcement (collectively, a “Dispute”)
to binding arbitration in New York, New York at the offices of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) before an arbitrator (the
“Arbitrator”) in accordance with JAMS’ Comprehensive Arbitration Rules and
Procedures and the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.  The
Arbitrator shall be a former judge selected from JAMS’ pool of neutrals.  The
parties agree that, except as otherwise provided herein respecting temporary or
preliminary injunctive relief, binding arbitration shall be the sole means of
resolving any Dispute.  Judgment on any award of the Arbitrators may be entered
by any court of competent jurisdiction.
 
(c) The costs of the arbitration proceeding and any proceeding in court to
confirm or to vacate any arbitration award or to obtain temporary or preliminary
injunctive relief as provided in Section 14(d) below, as applicable (including,
without limitation, actual attorneys’ fees and costs), shall be borne by the
unsuccessful party and shall be awarded as part of the Arbitrator’s decision,
unless the Arbitrator shall otherwise allocate such costs in such decision.
 
(d) This Section 14 shall not prevent the parties hereto from seeking or
obtaining temporary or preliminary injunctive relieve in a court for any breach
or threatened breach of any provision hereof pending the hearing before and
determination of the Arbitrator.  The parties hereby agree that they shall
continue to perform their obligations under this Agreement pending the hearing
before and determination of the Arbitrator, it being agreed and understood that
the failure to so perform will cause irreparable harm to the other party hereto
and that the putative breaching party has assumed all of the commercial risks
associated with such breach or threatened breach of any provision hereof by such
party.
 
(e) The parties agree that the State and Federal courts in The City of New York
shall have jurisdiction for purposes of enforcement of their agreement to submit
Disputes to arbitration and of any award of the Arbitrator.
 
15. RenRe shall, in its capacity as the parent company of Holdings, cause
Holdings to comply with the provisions of this Agreement.
 
- 9 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has caused this AGREEMENT to be
duly executed by a duly authorized officer as of the date and year first above
written.
 


                PLATINUM UNDERWRITERS HOLDINGS, LTD.
 
                                                            By: /s/ Michael E.
Lombardozzi        
                                                            Name: Michael E.
Lombardozzi
                                                            Title: Executive
Vice President, General Counsel and Chief Administrative Officer


                                                            RENAISSANCERE
HOLDINGS LTD.
 
                                                            By: /s/ Fred R.
Donner               
                                                            Name: Fred R. Donner
                                                            Title: Executive
Vice President, Treasurer and Chief Financial Officer
 
                                                            RENAISSANCE OTHER
INVESTMENTS HOLDINGS II LTD.
 
                                                            By: /s/ Mark A.
Wilcox              
                                                            Name: Mark A. Wilcox
                                                            Title: Senior Vice
President, Chief Accounting Officer and Corporate Controller


- 10 -